Filed 2/8/21 P. v. Hernandez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073858

 v.                                                                      (Super.Ct.No. FVI04263)

 ARMANDO HERNANDEZ,                                                      OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Eric M. Nakata,

Judge. Reversed.

         William Holzer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Jason Anderson, District Attorney, James R. Second, Deputy District Attorney, for

Plaintiff and Respondent.




                                                             1
                                      INTRODUCTION

       Effective January 1, 2019, Senate Bill No. 1437 (2017-2018 Reg. Sess.) amended

Penal Code1 sections 188 and 189 (Stats. 2018, ch. 1015, §§ 2, 3) to limit the application

of the felony-murder rule and the crime of murder under the natural and probable

consequences doctrine to ensure that murder liability is not imposed on a person who is

not the actual killer, did not act with the intent to kill, or was not a major participant in

the underlying felony who acted with reckless indifference to human life. In addition,

Senate Bill No. 1437 enacted section 1170.95, which permits persons previously

convicted of first or second degree murder under the felony-murder rule or the natural

and probable consequences doctrine, but who could not be so convicted under the

amendments enacted by Senate Bill No. 1437, to petition the superior court to vacate

their murder convictions and to resentence them on any remaining counts.

       Defendant and appellant Armando Hernandez appeals an order granting the

People’s motion to strike his section 1170.95 petition. He is seeking reversal and remand

to the trial court. A trial court struck his petition, concluding that Senate Bill No. 1437 is

unconstitutional since it invalidly amended Proposition 7, a voter initiative that increased

the punishments for persons convicted of murder (Prop. 7, as approved by voters, Gen.

Elec. (Nov. 7, 1978) (Proposition 7)) and Proposition 115, a voter initiative that

augmented the list of predicate offenses for first degree felony-murder liability (Prop.

115, as approved by voters, Primary Elec. (June 5, 1990) (Proposition 115)). The


       1   All further statutory references will be to the Penal Code unless otherwise noted.
                                               2
People2 urge us to affirm the order on grounds that: (1) Senate Bill No. 1437 invalidly

amended Proposition 7; (2) Senate Bill No. 1437 invalidly amended Proposition 115;

(3) the resentencing provision violates the separation of powers doctrine; and/or (4) the

resentencing provision deprives crime victims the rights afforded them by the Victims’

Bill of Rights Act of 2008, commonly known as Marsy’s Law (Prop. 9, as approved by

voters, Gen. Elec. (Nov. 4, 2008) (Proposition 9)).3 We agree with defendant that Senate

Bill No. 1437 is constitutional, and he is entitled to have the trial court consider his

petition. We will therefore reverse the judgment and remand the case for further

proceedings called for by section 1170.95.

                   FACTUAL AND PROCEDURAL BACKGROUND4

       On June 30, 1995, defendant drove four men, including R.M. (a member of the

Mexican Mafia), to a secluded area and turned off the lights. R.M. started strangling one

of the other men (the victim) with a wire. Defendant produced a gun and said he wanted

to “pop” the victim, but R.M. said it would be too messy. Defendant held the victim’s

knees while he was being strangled. After the victim was dead, R.M. and defendant




       2 The San Bernardino County District Attorney (the district attorney) is
representing the respondent in this case.

       3This court recently rejected these same arguments in People v. Johns (2020) 50
Cal.App.5th 46.

       The facts are taken from the opinion in defendant’s prior appeal in People v.
       4
Hernandez (May 10, 1999, E021051) [nonpub. opn.].
                                               3
yelled at one of the other men to help dispose of his body. R.M. and two other men

dumped the body in a dirt field.

       The district attorney filed an amended information charging defendant with first

degree murder (§ 187, count 1) and alleging that he had one prior strike conviction

(§§ 1170.12, subds. (a)-(d) & 667, subds. (b)-(i)). A jury found defendant guilty of count

1, and a trial court found the prior strike conviction true. The court sentenced him to 25

years to life in state prison on count 1, doubled pursuant to the prior strike, for a total

term of 50 years to life.

       Defendant appealed, and this court affirmed the judgment. (People v. Hernandez,

supra, E021051.)

       On May 8, 2019, defendant filed a petition for resentencing under section 1170.95,

alleging that he was convicted of first or second degree murder pursuant to the felony-

murder rule or the natural and probable consequences doctrine and that he could not now

be convicted of first or second degree murder because of the amendments to sections 188

and 189. He requested the court to appoint counsel for him. The district attorney moved

to strike defendant’s petition, arguing that Senate Bill No. 1437 is unconstitutional

because it unlawfully amended Proposition 7 and Proposition 115, violated the separation

of powers doctrine, and conflicted with the Victims’ Bill of Rights Act of 2008. The

district attorney also argued that defendant was not eligible for relief because the People

did not proceed under a felony murder theory, but rather argued that defendant acted with

express malice as an aider and abettor. Defense counsel filed an opposition.


                                               4
       On September 27, 2019, the court held a hearing on the petition. It did not take a

position on the merits of defendant’s petition but found Senate Bill No. 1437

unconstitutional and thus invalid. The court therefore granted the People’s motion to

strike the petition. Defendant filed a timely notice of appeal.

                                      DISCUSSION

       A. Statutory Background

       1. Proposition 7

       Proposition 7, known as the Death Penalty Act, increased the penalties for

offenders convicted of first and second degree murder. The voters approved those

changes on November 7, 1978.

       Before Proposition 7, section 190 punished offenders convicted of first degree

murder by “death, confinement in state prison for life without possibility of parole, or

confinement in state prison for life” and second degree murder “by imprisonment in the

state prison for five, six, or seven years.”5 (Ballot Pamp., Gen. Elec. (Nov. 7, 1978)

(1978 Ballot Pamphlet) text of Prop. 7, § 1, p. 33.) As the 1978 Ballot Pamphlet pointed

out, at that time, a person who received the minimum sentence for first degree murder

would be eligible for parole after serving only seven years, and, due to good behavior

credits, a person sentenced to a mid-term six years for second degree murder could be



       5  We take judicial notice of the ballot pamphlets for Propositions 7 and 115 and
certain legislative history related to Senate Bill No. 1437. We also grant the district
attorney’s request for us to take judicial notice of the Legislative Counsel Bureau opinion
letter dated March 12, 2018. (Evid. Code, §§ 450, 452. 453.)
                                             5
eligible for parole after serving only four years. (Id., Legis. Analyst, analysis of Prop. 7,

p. 32.)

          Proposition 7 increased the penalties for both first and second degree murder. It

amended section 190 to increase the minimum sentence for first degree murder to a term

of 25 years to life. (1978 Ballot Pamp., supra, Legis. Analyst, analysis of Prop. 7, p. 32;

text of Prop. 7, § 2, p. 33.) It also increased the sentence for second degree murder in all

cases to 15 years to life. (Ibid.; see People v. Cooper (2002) 27 Cal.4th 38, 42 (Cooper).)

          Not relevant here, other provisions of Proposition 7 addressed the imposition of

the death penalty, including by expanding the list of special circumstances making an

offense death-eligible and revising the law relating to mitigating or aggravating

circumstances for death-eligible offenses. (1978 Ballot Pamp., supra, Legis. Analyst,

analysis of Prop. 7, p. 32.) Section 190.1 set phases for death penalty cases. Section

190.2 set the special circumstances under which a person convicted of first degree murder

could be punished by death or life without parole. Section 190.3 set the procedure for

imposing the death penalty on offenders convicted of special-circumstance first degree

murder. Section 190.4 set the procedure for determining whether a murder included a

special circumstance. Finally, section 190.5 made offenders younger than 18 years old

ineligible for the death penalty. (1978 Ballot Pamp., text of Prop. 7, §§ 4 at p. 33, 6 at

p. 42, 8 at p. 43, 10 at p. 45, 12 at p. 46.)




                                                6
       Proposition 7 did not include a provision authorizing the Legislature to amend its

provisions without voter approval. (See 1978 Ballot Pamp., supra, text of Prop. 7, §§ 1-

12, pp. 33, 41-46; Cooper, supra, 27 Cal.4th at p. 44.)

       2. Proposition 115

       Twelve years later, the voters passed Proposition 115, known as the Crime

Victims Justice Reform Act, which amended the California Constitution to make several

changes to procedures and rights applicable in criminal cases. (Prop. 115, as approved by

voters, Primary Elec. (June 5, 1990).)

       The proposal indicated the amendment was a response to “decisions and statutes

[that] have unnecessarily expanded the rights of accused criminals far beyond that which

is required by the United States Constitution, thereby unnecessarily adding to the costs of

criminal cases, and diverting the judicial process from its function as a quest for truth.”

(Ballot Pamp., Prim. Elec. (June 5, 1990) (1990 Ballot Pamphlet) text of Prop. 115,

pp. 33, 65-69.) Among its core provisions, the initiative attempted to bar the courts from

construing the California Constitution as affording to criminal defendants greater rights

than the United States Constitution affords. However, the California Supreme Court

concluded such a significant revision to the constitutional dispersal of government power

must be passed at a constitutional convention or by initiative initially proposed by the

Legislature. (Raven v. Deukmejian (1990) 52 Cal.3d 336, 349-350.)

       The initiative also changed the rules regarding criminal discovery, prohibited

postindictment preliminary hearings, established the People’s right to due process and


                                              7
speedy criminal trials, and allowed hearsay in preliminary hearings. (1990 Ballot Pamp.,

supra, text of Prop. 115, pp. 33, 65-69; see Raven v. Deukmejian, supra, 52 Cal.3d at

p. 342 [summarizing Proposition 115].)

          Relevant to this case, the initiative amended sections 189 and 190.2. Previously,

section 189 defined as first degree murder, any killing “committed in the perpetration of,

or attempt to perpetrate, arson, rape, robbery, burglary, mayhem, or any act punishable

under Section 288 [lewd and lascivious conduct].” The initiative expanded its definition

of first degree murder by adding killings that occurred during the commission of

kidnapping, train wrecking, and various additional sex offenses. (1990 Ballot Pamp.,

supra, text of Prop. 115, § 9, p. 66.) The initiative amended section 190.2 to require a

sentence of death or life without the possibility of parole in two situations where the

offender is not the actual killer—when they aid or support a killer and act with the intent

to kill and when they are a major participant in certain crimes (like robbery) where a

death occurs, and act with reckless indifference to human life. (1990 Ballot Pamp.,

supra, text of Prop. 115, § 10, p. 66.)

          Proposition 115 permitted the Legislature to amend its terms by a two-thirds vote

in each house of the Legislature. (1990 Ballot Pamp., supra, text of Prop. 115, § 30,

p. 69.)

          3. Senate Bill No. 1437

          Generally, malice is an essential element of the crime of murder. (§ 187.) Malice

may be either express or implied. It is express “when there is manifested a deliberate


                                               8
intention to unlawfully take away the life of a fellow creature.” (§ 188, subd. (a)(1).) It

is implied “when no considerable provocation appears, or when the circumstances

attending the killing show an abandoned and malignant heart.” (Id., subd. (a)(2).)

Implied malice has “ ‘both a physical and a mental component. The physical component

is satisfied by the performance of “an act, the natural consequences of which are

dangerous to life.” [Citation.] The mental component is the requirement that the

defendant “knows that his conduct endangers the life of another and . . . acts with a

conscious disregard for life.” ’ ” (People v. Chun (2009) 45 Cal.4th 1172, 1181 (Chun).)

       Before Senate Bill No. 1437, the felony-murder rule and the natural and probable

consequences doctrine were exceptions to the actual malice requirement. The felony-

murder rule made “a killing while committing certain felonies murder without the

necessity of further examining the defendant’s mental state.” (Chun, supra, 45 Cal.4th at

p. 1182.) First degree felony murder was “a killing during the course of a felony

specified in section 189, such as rape, burglary, or robbery.” (Ibid.) Second degree

felony murder was “ ‘an unlawful killing in the course of the commission of a felony that

is inherently dangerous to human life but is not included among the felonies enumerated

in section 189.’ ” (Ibid.) The natural and probable consequences doctrine made “a

person who aids and abets a confederate in the commission of a criminal act . . . liable not

only for that crime (the target crime), but also for any other offense (nontarget crime)

[including murder] committed by the confederate as a ‘natural and probable

consequence’ of the crime originally aided and abetted.” (People v. Prettyman (1996) 14


                                             9
Cal.4th 248, 254 & 262-263.) Because a nontarget murder “ ‘is unintended, the mens rea

of the aider and abettor with respect to that offense is irrelevant and culpability is

imposed simply because a reasonable person could have foreseen the commission of the

[murder].’ ” (People v. Chiu (2014) 59 Cal.4th 155, 164 (Chiu).) For that reason, our

Supreme Court held “punishment for second degree murder,” rather than first degree

murder, “is commensurate with a defendant’s culpability for aiding and abetting a target

crime that would naturally, probably, and foreseeably result in a murder under the natural

and probable consequences doctrine.”6 (Id. at p. 166.)

       In 2018, the Legislature adopted, and the Governor signed, Senate Bill No. 1437.

In an uncodified section of the law, the Legislature declared it found that “[r]eform is

needed in California to limit convictions and subsequent sentencing so that the law of

California fairly addresses the culpability of the individual.” (Id. at § 1.) The new law

was designed “to ensure that murder liability is not imposed on a person who is not the

actual killer, did not act with the intent to kill, or was not a major participant in the

underlying felony who acted with reckless indifference to human life.” (Ibid.)

       In effect, Senate Bill No. 1437 is a change to the substantive offense of first and

second degree murder, removing the exceptions that had allowed such convictions

despite the absence of malice. Effective January 1, 2019, Senate Bill No. 1437 made that

change by amending sections 188 and 189 to restrict the scope of first degree felony


       6  We note that an offender may be convicted of first degree murder based on
direct aiding and abetting principles or under the felony-murder rule. (Chiu, supra, 59
Cal.4th at p. 167.)
                                               10
murder and eliminate second degree murder based on the natural and probable

consequences doctrine. (Sen. Bill No. 1437, §§ 2, 3.) As amended, section 188 directs

malice may not “be imputed to a person based solely on his or her participation in a

crime.” (§ 188, subd. (a)(3).) Instead, “to be convicted of murder, a principal in a crime

shall act with malice,” except for cases applying the narrowed felony-murder rule in new

subdivision (e) of section 189, under which “[a] participant in the perpetration or

attempted perpetration of a felony listed in subdivision (a) in which a death occurs is

liable for murder only if one of the following is proven: [¶] (1) The person was the actual

killer[;] [¶] (2) The person was not the actual killer, but, with the intent to kill, aided,

abetted, counseled, commanded, induced, solicited, requested, or assisted the actual killer

in the commission of murder in the first degree[;] [¶] [or] (3) The person was a major

participant in the underlying felony and acted with reckless indifference to human life, as

described in subdivision (d) of section 190.2.”7 (§ 189, subd. (e), italics added.)

       The Legislature also added section 1170.95 to the Penal Code. That provision

creates a procedure for offenders previously convicted of felony murder or under a

natural and probable consequences theory to obtain the benefits of these changes

retrospectively. Such convicts may petition for relief in the court where they were

convicted. If they make a prima facie showing they are entitled to have their prior

convictions vacated, they are entitled to receive “a hearing to determine whether to vacate


       7The limitations in subdivision (e) do not apply when the victim is a peace officer
killed while in the course of their duties and where the defendant knew or reasonably
should have known as much. (§ 189, subd. (f).)
                                              11
the murder conviction and to recall the sentence and resentence the petitioner on any

remaining counts in the same manner as if the petitioner had not . . . previously been

sentenced.” (§ 1170.95, subds. (c), (d)(1).) “If petitioner is entitled to relief pursuant to

this section, murder was charged generically, and the target offense was not charged, the

petitioner’s conviction shall be redesignated as the target offense or underlying felony for

resentencing purposes.” (Id. at subd. (e).)

       B. Senate Bill No. 1437 Did Not Unconstitutionally Amend Proposition 7 or

Proposition 115

       The California Constitution protects the power of voters to act through the

initiative process by limiting the Legislature’s power to amend voter-approved statutes.

(Cal. Const., art. II, § 10, subd. (c); People v. Kelly (2010) 47 Cal.4th 1008, 1025

(Kelly).) The Legislature may amend or repeal an initiative statute only with approval

from the electorate, which approval may come in the form of a direction contained in the

initiative itself. “The Legislature may amend or repeal an initiative statute by another

statute that becomes effective only when approved by the electors unless the initiative

statute permits amendment or repeal without the electors’ approval.” (Cal. Const., art. II,

§ 10, subd. (c).)

       Proposition 7 did not include a provision allowing the Legislature to amend its

provisions. Section 30 of Proposition 115 permits such amendments without voter

approval, but only if approved by a two-thirds vote in each house of the Legislature. In

this case, the question is not whether the Legislature acted in a way that would comply


                                              12
with the requirements for amending the initiative statutes—all agree they did not—but

whether Senate Bill No. 1437 amended those provisions in the first place. The trial court

here concluded Senate Bill No. 1437 did amend them, invalidating the enactment, and the

district attorney defends that decision on appeal. Defendant argues Senate Bill No. 1437

did not amend the statutory provisions enacted through Propositions 7 and 115.

       A statute amends an initiative when it is “designed to change an existing initiative

statute by adding or taking from it some particular provision.” (Cooper, supra, 27

Cal.4th at p. 44.) This does not mean “any legislation that concerns the same subject

matter as an initiative, or even augments an initiative’s provisions, is necessarily an

amendment for these purposes.” (People v. Superior Court (Pearson) (2010) 48 Cal.4th

564, 571 (Pearson).) Our Supreme Court has directed that “[i]n deciding whether [a]

particular provision amends [an initiative statute], we simply need to ask whether it

prohibits what the initiative authorizes, or authorizes what the initiative prohibits.”

(Ibid.) As the Court explained, we should not invalidate a law enacted by the Legislature

if it does not impinge on “what the voters contemplated”—“ ‘[t]he voters should get what

they enacted, not more and not less.’ ” (Ibid.)

       The question is one of statutory interpretation. “When we interpret an initiative,

we apply the same principles governing statutory construction. We first consider the

initiative’s language, giving the words their ordinary meaning and construing this

language in the context of the statute and initiative as a whole. If the language is not

ambiguous, we presume the voters intended the meaning apparent from that language,


                                              13
and we may not add to the statute or rewrite it to conform to some assumed intent not

apparent from that language. If the language is ambiguous, courts may consider ballot

summaries and arguments in determining the voters’ intent and understanding of a ballot

measure.” (Pearson, supra, 48 Cal.4th at p. 571.)

       Our colleagues in the Fourth District, Division One, recently gave the questions

raised in this appeal comprehensive consideration in a pair of companion decisions. In

People v. Superior Court (Gooden) (2019) 42 Cal.App.5th 270 (Gooden), the Court of

Appeal applied the Pearson test and decided Senate Bill No. 1437 did not amend

Proposition 7, which “the electorate intended . . . to increase the punishments, or

consequences, for persons who have been convicted of murder.” (Gooden, at p. 282.)

The court concluded Senate Bill No. 1437 “did not address the same subject matter. It

did not prohibit what Proposition 7 authorizes by, for example, prohibiting a punishment

of 25 years to life for first degree murder or 15 years to life for second degree murder.

Nor did it authorize what Proposition 7 prohibits by, for instance, permitting a

punishment of less than 25 years for first degree murder or less than 15 years for second

degree murder. In short, it did not address punishment at all.” (Gooden, at p. 282.)

       In the same opinion, the court concluded Senate Bill No. 1437 did not amend

Proposition 115, which added offenses that could be predicates for applying the felony-

murder rule. As the court pointed out, Senate Bill No. 1437 “did not augment or restrict

the list of predicate felonies on which felony murder may be based, which is the pertinent

subject matter of Proposition 115. . . . Instead, it amended the mental state necessary for


                                             14
a person to be liable for murder, a distinct topic not addressed by Proposition 115’s text

or ballot materials.” (Gooden, supra, 42 Cal.App.5th at p. 287, fn. omitted.)

       The court reached the same conclusions in People v. Lamoureux (2019) 42

Cal.App.5th 241 (Lamoureux), where it considered several additional arguments for

finding the section 1170.95 petitioning provision unconstitutional. The district attorney

argued there, as here, that allowing people already convicted of murder to petition to have

their convictions vacated violates separation of powers principles by “impair[ing] a core

function of the judiciary because it provides for the retroactive reopening of final

judgments.” (Lamoureux, at p. 252.)8 The district attorney also argued Senate Bill

No. 1437 violates victims’ rights to finality of judgments and safety, as protected in

Marsy’s Law. The court rejected these challenges too, concluding the Legislature has the

power to reopen final judgments in criminal cases for ameliorative purposes and doing so

does not tread on the role of the judiciary or the rights protected under Marsy’s Law.

(Lamoureux, at pp. 262, 264-266.)

       We have latitude to depart from the decisions of our sister courts of appeal, though

we generally exercise our discretion only when supported by good reason. (Lucent

       8 In Lamoureux, the district attorney also argued allowing people already
convicted of murder to petition to have their convictions vacated violates the separation
of powers principles by usurping the executive’s clemency power. The district attorney
does not make that argument in this case. In any event, we do not find the argument
persuasive. The Legislature was not acting to “extend ‘an act of grace’ to petitioners,” as
the executive does in granting clemency, but rather, “as part of a broad penal reform
effort” meant to “ensure our state’s murder laws ‘fairly address[] the culpability of the
individual and assist[] in the reduction of prison overcrowding.’ ” (Lamoureux, supra, 42
Cal.App.5th at pp. 255-256.)

                                             15
Technologies, Inc. v. Board of Equalization (2015) 241 Cal.App.4th 19, 35.) We see no

good reason for departing from the decisions of the Fourth District, Division One, on

these issues. On the contrary, we conclude their analysis is unimpeachable and join and

adopt it. (See People v. Bucio (2020) 48 Cal.App.5th 300; People v. Solis (2020) 46

Cal.App.5th 762; People v. Cruz (2020) 46 Cal.App.5th 740; People v. Prado (2020) 49

Cal.App.5th 480; People v. Smith (2020) 49 Cal.App.5th 85, review granted July 22,

2020, S262835.)

       1. Senate Bill No. 1437 Did Not Amend Proposition 7

       Proposition 7 set the penalties for murder, not the elements of the crime of murder.

(See Prop. 7, §§ 1-12.) Senate Bill No. 1437 left the punishment for murder unchanged,

but altered the elements required to convict an accused of murder. (§§ 188, subd. (a)(3),

189, subd. (e).) Specifically, Senate Bill No. 1437 changed the minimum intent required

to sustain a murder conviction by amending sections 188 and 189. That change did not

amend the statutory provisions enacted by the voters in passing Proposition 7. (See

People v. Banks (2015) 61 Cal.4th 788, 801 [“ ‘the definition of crimes generally has not

been thought automatically to dictate what should be the proper penalty’ ”].) Senate Bill

No. 1437 simply did not address any matter Proposition 7 specifically authorizes or

prohibits. Since the Legislature is not barred from passing laws in areas related to but

distinct from those addressed in an initiative, Proposition 7 was no bar to their passing

Senate Bill No. 1437. (Kelly, supra, 47 Cal.4th at pp. 1025-1026.)




                                             16
       The Proposition 7 ballot materials confirm the point. The initiative’s primary

focus was implementing the death penalty. (1978 Ballot Pamp., supra, argument in favor

of Prop. 7, p. 34 [calling Proposition 7 “the nation’s toughest, most effective death

penalty law”].) Supporters invoked criminals who killed intentionally—specifically

Charles Manson and the Zodiac Killer—to justify the change to the law. (Ibid.) Neither

the felony-murder rule nor the natural and probable consequences doctrine factored into

their arguments. (Id. at pp. 32-35.) Supporters raised mens rea only to assure voters that

an accused who was not the actual killer could not receive a sentence of death or life

without parole absent intent to aid in the commission of the murder. (Id. at p. 35; Prop. 7,

§ 6.) Senate Bill No. 1437 does not change that punishment.

       Nor does section 1170.95 amend the statutory provisions enacted by Proposition 7.

Section 1170.95 creates a procedure for vacating a murder conviction when the person

convicted of murder did not personally kill anyone, act with the intent to kill, or

participate in a felony with reckless indifference to human life. (§ 1170.95, subd. (d)(2).)

The Legislature’s concern was not that murderers are, or had been, sentenced too harshly;

rather, it was that those who do not meet the mens rea requirements set forth in sections

188 and 189 should not be, or should not have been, convicted of murder, regardless the

specifics of the punishment. (See Stats. 2018, ch. 1015, § 1, subd. (e) [discussing

“culpability of the individual”].) We therefore conclude section 1170.95 does not amend

Proposition 7.




                                             17
       The district attorney argues Proposition 7 amended section 190 to set the

minimum term for first degree murder at 25 years to life and to increase the punishment

for second degree murder from a determinate term triad to 15 years to life. He argues, “It

is unambiguous that Proposition 7 set the penalties for murder which may not be changed

by the Legislature unilaterally. The amendments to Penal Code sections 188 and 189

effectively change the penalties for murder by changing who may be prosecuted for

murder as defined in 1978. The Legislature cannot do indirectly [what] it may not do

directly. . . .” In other words, the district attorney contends that “when the voters passed

Proposition 7, they specifically intended to increase the penalty for defendants convicted

of either first or second degree murder as it was then defined and long-recognized by

California courts. Senate Bill 1437 now unconstitutionally seeks to prevent the

imposition of voter-approved 15 years-to-life or 25 years-to-life sentences; instead, it

mandates resentencing to terms far below that which was mandated by the people.”

       As the Gooden court explained, “the language of Proposition 7 demonstrates the

electorate intended the initiative to increase the punishments, or consequences, for

persons who have been convicted of murder. Senate Bill 1437 did not address the same

subject matter. It did not prohibit what Proposition 7 authorizes by, for example,

prohibiting a punishment of 25 years to life for first degree murder or 15 years to life for

second degree murder. Nor did it authorize what Proposition 7 prohibits by, for instance,

permitting a punishment of less than 25 years for first degree murder or less than 15 years




                                             18
for second degree murder. In short, it did not address punishment at all.” (Gooden,

supra, 42 Cal.App.5th at p. 282.)

       In short, as the Gooden court held, “Senate Bill 1437 presents a classic example of

legislation that addresses a subject related to, but distinct from, an area addressed by an

initiative.” (Gooden, supra, 42 Cal.App.5th at p. 282.) “The Legislature is free to enact

such legislation without voter approval.” (Ibid.) We conclude the trial court erred by

holding otherwise.

       2. Senate Bill No. 1437 Did Not Amend Proposition 115

       Although Proposition 115, unlike Proposition 7, amended the definition of murder,

we nevertheless conclude Senate Bill No. 1437 did not amend Proposition 115. As we

discussed ante, the key portions of Proposition 115 at issue are those that added to section

189 kidnapping, train wrecking, sodomy, oral copulation, and forcible sexual penetration

to the list of predicate felonies for first degree murder. (Prop. 115, § 9.) Since Senate

Bill No, 1437 also changed the circumstances under which an accused may be convicted

for murder, the two enactments do address related subject matter. However, that does not

end the analysis. The question “we must ask ourselves is whether Senate Bill 1437

addresses a matter that the initiative specifically authorizes or prohibits.” (Gooden,

supra, 42 Cal.App.5th at p. 287.)

       The Fourth District, Division One, concluded it does not, and we agree. “Senate

Bill 1437 did not augment or restrict the list of predicate felonies on which felony murder

may be based, which is the pertinent subject matter of Proposition 115. It did not address


                                             19
any other conduct which might give rise to a conviction for murder. Instead, it amended

the mental state necessary for a person to be liable for murder, a distinct topic not

addressed by Proposition 115’s text or ballot materials.” (Gooden, supra, 42 Cal.App.5th

at p. 287, fn. omitted.)

       It does not matter that Proposition 115 included the entire text of section 189,

including the unchanged provisions defining the offense. The California Constitution

required the inclusion of the unchanged language. (See Cal. Const., art. IV, § 9; County

of San Diego v. Commission on State Mandates (2018) 6 Cal.5th 196, 206 [“a statute

must be reenacted in full as amended if any part of it is amended”].) Technical

reenactment of this sort does not prevent the Legislature from amending portions of a

reenacted section that are not “integral to accomplishing the electorate’s goals in enacting

the initiative” unless there are “other indicia . . . that voters reasonably intended to limit

the Legislature’s ability to amend that part of the statute.” (County of San Diego, at

p. 214.) “When technical reenactments are required under article IV, section 9 of the

Constitution—yet involve no substantive change in a given statutory provision—the

Legislature in most cases retains the power to amend the restated provision through the

ordinary legislative process.” (Ibid.)

       That is precisely the situation here. Proposition 115 “restates a statutory provision

in full (§ 189) to comply with constitutional mandates. Further, . . . there are no indicia

in the language of the initiative or its ballot materials indicating the voters intended to

address any provision of section 189, except the list of predicate felonies for purposes of


                                              20
the felony-murder rule. Therefore, we conclude the limiting language in Proposition 115

. . . does not preclude the Legislature from amending provisions of the reenacted statute

that were subject to technical restatement to ensure compliance with article IV, section 9

of the California Constitution.” (Gooden, supra, 42 Cal.App.5th at p. 288, fn. omitted.)

       For all these reasons and the additional reasons set out in Gooden, we conclude

Senate Bill No. 1437 did not amend Proposition 7 or Proposition 115. “[T]he voters who

approved Proposition 7 and Proposition 115 got, and still have, precisely what they

enacted—stronger sentences for persons convicted of murder and first degree felony-

murder liability for deaths occurring during the commission or attempted commission of

specified felony offenses.” (Gooden, supra, 42 Cal.App.5th at p. 289.)

       C. Section 1170.95 Does Not Violate Separation of Powers Principles

       The district attorney argues the retroactive application of section 1170.95 to

prisoners serving final sentences constitutes a separation of powers violation because it

permits final judgments of conviction to be vacated. In other words, it encroaches upon a

core function of the judiciary in resolving specific controversies between parties. The

Fourth District, Division One, rejected this argument in Lamoureux, supra, 42

Cal.App.5th at pp. 257-264. We find their comprehensive analysis persuasive.

       The California Constitution divides power among three coequal government

branches—the Legislature (Cal. Const., art. IV, § 1), the executive (Cal. Const., art. V,

§ 1), and the judiciary (Cal. Const., art. VI, § 1). (People v. Bunn (2002) 27 Cal.4th 1, 14

(Bunn); Le Francois v. Goel (2005) 35 Cal.4th 1094, 1102.) It vests each branch with


                                            21
certain essential or core functions that “may not be usurped by another branch.” (Bunn,

at p. 14.) “Protection of those core functions is guarded by the separation of powers

doctrine and is embodied in a constitutional provision, which states that one branch of

state government may not exercise the powers belonging to another branch.” (Perez v.

Roe 1 (2006) 146 Cal.App.4th 171, 176-177 (Roe 1); see Cal. Const., art. III, § 3.) This

separation of powers notwithstanding, “it is well understood that the branches share

common boundaries [citation], and no sharp line between their operations exists.” (Bunn,

at p. 14.)

       “A core function of the Legislature is to make statutory law, which includes

weighing competing interests and determining social policy. A core function of the

judiciary is to resolve specific controversies between parties.” (Roe 1, supra, 146

Cal.App.4th at p. 177.) In performing this function, “courts interpret and apply existing

laws.” (Ibid.)

       In his separation of powers argument, the district attorney relies primarily on the

Supreme Court’s companion cases Bunn and People v. King (2002) 27 Cal.4th 29 (King),

which adopted the federal separation of powers analysis of Plaut v. Spendthrift Farm,

Inc. (1995) 514 U.S. 211. (Bunn, supra, 27 Cal.4th at pp. 5, 22-23; King, at p. 31.) At

bottom, the district attorney’s argument is that Bunn and King teach that a final judgment

may never be reopened or vacated unless legislation authorizing such reconsideration was

in effect before the judgment became final.




                                              22
       We agree with Lamoureux that such a broad interpretation is not supported.

(Lamoureux, supra, 42 Cal.App.5th at p. 260.) Bunn and King announced a narrow rule

of law applicable to statutes of limitation: “If a criminal complaint is dismissed because

the statute of limitations has run, and the Legislature later retroactively expands the

statute of limitations before that ruling becomes final, then the new limitations period will

apply. If the Legislature changes the limitations period after the time for appeal has

expired or the ruling has completed its journey through the entire appellate process,

however, the Legislature’s attempt to revive the criminal action violates the separation of

powers doctrine.” (Roe 1, supra, 146 Cal.App.4th at p. 177; see Bunn, supra, 27 Cal.4th

at p. 5; King, supra, 27 Cal.4th at p. 31.) As the Supreme Court explained in King, Bunn

held “separation of powers principles preclude retroactive application of refiling

legislation in cases where the prior judgment of dismissal was entered or finally upheld

before the legislation took effect.” (King, at p. 31, italics added.) Thus, legislation

violates the separation of powers doctrine if it retroactively expands a statute of

limitations to render timely charges that were previously dismissed as untimely.

       Senate Bill No. 1437 does not qualify as refiling legislation. It restricts the

circumstances under which a person can be liable for murder under the felony-murder

rule or the natural and probable consequences doctrine. It further allows people who

were previously convicted of murder under those theories to petition the court to have

their convictions vacated. Not only does Senate Bill No. 1437 not involve the expansion

of a statute of limitations (or a statute of limitations at all), it has the opposite effect of


                                                23
refiling legislation; it reduces the number of people who can be liable for murder by

restricting the scope of conduct for which a person can be convicted. Because Senate Bill

No. 1437 does not constitute, and is not similar to, refiling legislation, the separation of

powers principles announced in Bunn and King simply do not apply.

       We agree with the Lamoureux court that there is no reason to expand those

separation of powers principles to reach final judgments of conviction. (Lamoureux,

supra, 42 Cal.App.5th at pp. 260-261.) The district attorney has not directed us to any

authority “applying the Bunn and King separation of powers analysis to bar legislation

allowing the reopening of already-final judgments of conviction (as distinct from already-

final judgments of dismissal), and [like Lamoureux] we have found none.” (Lamoureux,

at p. 261.) Moreover, doing so would threaten the “substantial precedent [of] remedial

legislation authorizing the ameliorative reopening of final judgments of conviction to

benefit criminal defendants.” (Id. at p. 262.) Lamoureux describes the legislation that

would be affected at length, and we need not repeat it here. (Id. at pp. 262-263.) Suffice

it to say, the effects would be substantial.

       We therefore conclude Senate Bill No. 1437 does not violate the separation of

powers doctrine.

       D. Section 1170.95 Does Not Violate Marsy’s Law

       The district attorney argues Senate Bill No. 1437 violates victims’ rights to finality

of judgments, as protected in Marsy’s Law, which the voters passed by initiative as




                                               24
Proposition 9. (Ballot Pamp., Gen. Elec. (Nov. 4, 2008) text of Prop. 9 (Proposition 9).)

Lamoureux rejected this argument, and we agree with its reasoning and analysis.

       Marsy’s Law strengthened a “ ‘broad spectrum of victims’ rights’ ” by amending

the California Constitution and adding provisions to the Penal Code. (Lamoureux, supra,

42 Cal.App.5th at p. 264.) The initiative added numerous specific victims’ rights to the

Constitution, including the rights “[t]o a speedy trial and a prompt and final conclusion of

the case and any related post-judgment proceedings” and “[t]o have the safety of the

victim, the victim’s family, and the general public considered before any parole or other

post-judgment release decision is made.” (Cal. Const., art. I, § 28, subd. (b)(9), (b)(16).)

Marsy’s Law cannot be amended except by ballot initiative or by vote of a two-thirds

majority in both houses of the Legislature. (Ballot Pamp., Gen. Elec. (Nov. 4, 2008)

(2008 Ballot Pamphlet) text of Prop. 9, § 9, p. 132.)

       To promote finality, Marsy’s Law “substantially amended Penal Code provisions

pertaining to parole.” (Lamoureux, supra, 42 Cal.App.5th at p. 264; see 2008 Ballot

Pamphlet, supra, text of Prop. 9, §§ 5.1-5.3 at pp. 130-132, amending §§ 3041.5, 3043,

3044.) However, Marsy’s Law “did not foreclose post-judgment proceedings

altogether.” (Lamoureux, at p. 264.) Instead, it “expressly contemplated the availability

of such postjudgment proceedings,” by referring to “ ‘parole [and] other post-conviction

release proceedings,’ ” and to “ ‘post-conviction release decisions,’ ” in general. (Id. at

pp. 264-265; see Cal. Const., art. I, § 28, subds. (b)(7) & (8).)




                                              25
       The district attorney argues Senate Bill No. 1437 violates this right to finality “by

granting new and substantial privileges to revisit murder convictions and sentences,

whether by trial or plea, for reasons wholly independent of the lawfulness of the

convictions.” If this argument was sound, it would follow that Marsy’s Law prohibits the

Legislature from creating any new postjudgment criminal proceedings absent a two-thirds

majority vote in each house of the Legislature. However, the district attorney does not

explain how such a sweeping prohibition can be derived from the right to finality.

Instead, he quotes the initiative, selectively focusing on words related to finality.

       Although we recognize we should, as a general matter, afford Marsy’s Law “a

broad interpretation protective of victims’ rights” (Santos v. Brown (2015) 238

Cal.App.4th 398, 418), we decline to interpret the law so broadly to find that voters

intended to impede the Legislature from creating new postjudgment proceedings. “It

would be anomalous and untenable for us to conclude, as the People impliedly suggest,

that the voters intended to categorically foreclose the creation of any new postjudgment

proceedings not in existence at the time Marsy’s Law was approved simply because the

voters granted crime victims a right to a ‘prompt and final conclusion’ of criminal cases.”

(Lamoureux, supra, 42 Cal.App.5th at p. 265.)

       We therefore conclude section 1170.95 does not violate Marsy’s Law.

       E. We Remand for the Trial Court to Rule on the Merits of Defendant’s Petition

       We conclude the trial court erred in finding Senate Bill No. 1437 unconstitutional

and striking defendant’s resentencing petition under section 1170.95 without reaching its


                                              26
merit. We remand for the trial court to conduct further proceedings pursuant to section

1170.95. We offer no opinion as to whether the trial court should issue an order to show

cause or grant the relief requested in the petition.

                                       DISPOSITION

       We reverse the judgment of the trial court and remand for further proceedings on

the merits of defendant’s petition under Penal Code section 1170.95.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              FIELDS
                                                                                          J.


We concur:


MILLER
                 Acting P. J.


SLOUGH
                           J.




                                              27